DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2020 has been entered.
Status of the claims:  Claims 1, 3-21 are currently pending.
Priority:  This application is a CON of 14/592,047 (01/08/2015, now US 9938412)
which is a CON of 13/748,799 (01/24/2013, now US 8962815)
which is a CON of 12/910,104 (10/22/2010, now US 8378083).RESPONSE TO APPLICANT REMARKS
Claim Interpretation
Applicant amended claim 1 and 13 as follows “A bluing agent consisting of the following structure:” and states that the claims are patentable over the prior art.  The meaning of this new language is unclear due to the nature of the substituents on the structure and the unrecited substitutions on groups not clearly provided for in the dependent claims – i.e. claim 11’s hydroxyl-substituted naphthyl moiety.  Therefore the Examiner is interpreting the consisting of language as applying to the structure shown and the specifically recited substituents allow for further substitution.  Such an interpretation is also consistent with the structures described in dependent claims, for example claim 11 having U, W, Y, Z, and OH substitutions not otherwise provided for.  Similarly, occurrences of “may be” in the claims are interpreted as entirely optional.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 


Claims 1, 3-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hurter (US 5332806) in view of Carroll et al. (US 6031023) and Miley (“Polymeric Colorants”, Pure and Applied Chemistry, 68, p. 1423-1428).
The instant claims are to a disazo (bis-azo) colorant/dye with the following formula:

    PNG
    media_image1.png
    152
    443
    media_image1.png
    Greyscale

wherein R1 and R2 are H, R3 is aryl, and X is phenyl substituted with polyalkyleneoxy.  Example from the instant specification include Formula BA6:

    PNG
    media_image2.png
    151
    535
    media_image2.png
    Greyscale
.
Hurter (US 5332806) teaches disazo dyes of the following formula (Claim 6):

    PNG
    media_image3.png
    115
    387
    media_image3.png
    Greyscale

which corresponds to the instant claims when R1 and R2 are H, R3 is hydroxy substituted naphthyl, X is phenyl substituted sulfonamide.  Hurter does not teach that the X group is further substituted by polyalkyleneoxy.  However, Carroll teaches poly(oxyalkylene) substituted dyes as 
    PNG
    media_image4.png
    85
    357
    media_image4.png
    Greyscale
 (col 4, Table III).  One of ordinary skill in the art would be motivated to combine known dyes with polymers as taught by Carroll and as  suggested by Miley (abstract): 
“The marriage of polymer and dye chemistries enables the chemist to design unique materials that exploit the best characteristics of both pigments and dyes.  The motivation for the development of this exciting new class of materials is performance.”

Miley also teaches the motivation for combining dyes and polymers as the optimization of physical properties of the dye (p. 1424, Table 2).  Thus, there was a motivation to combine the references.
One of ordinary skill in the art would have a reasonable expectation of success in combining the references to arrive at the claimed invention because Carroll and Miley teach success with closely related compounds.  Miley teaches on pages 1425-28 the success of optimizing polyoxyalkylene modified dyes including azo.  Carroll teaches modifications to dyes by the addition of poly(oxyalkylene) substituents on colorants (col. 2, lines 66-67) including disazo (aka bis-azo) dyes (col. 3, lines 16-30) which includes Hurter’s dye of claim 6.  Carroll also teaches the successful application of the poly(oxyalkylene) to a variety of dyes including disazo (cols. 9-10) to produce a dry erase ink composition.  There is a significant structural similarity among the dye taught by Hurter and the example dyes that are modified in Carroll (both possessing a naphthyl, azo, phenyl, sulfonamide groups arranged in a dye) (i.e. Hurter claim 6, and Carroll table III).   Regarding the performance of storage stability, this is one of several motivations listed by Carroll (col. 2, lines 33-49) to produce a dry erase ink composition by combining a disazo dye with a poly(oxyalkylene) modification.   Carroll specifically refers to 
Specifically, Carroll teaches the following in col 3: 

    PNG
    media_image5.png
    159
    247
    media_image5.png
    Greyscale

which is within the scope of the instant claims and Hurter teaches disazo dyes that  have the a sulfonamide group substituted by phenyl (i.e. claim 6 and 7), with particularly effective dyes including disazo (abstract, col. 3, line 15-19; claim 4).  One of ordinary skill in the art following the teaching of Carroll would have a reasonable expectation of success in modifying the dye of claim 6 with a polyalkyleneoxy moieties and arriving at the claimed invention.  
Thus, one of ordinary skill in the art would have a motivation – to produce the specific ink compositions of Carroll (including Hurter’s disazo dye) – and would have a reasonable expectation of success in the combination.  Furthermore, as taught by Miley, those of ordinary skill in the art are well aware of the successful modification of dyes with polyoxyalkylene polymers to arrive at desirable performance benefits (i.e. Miley Table 9).
Therefore, the claims are rejected as obvious.
Hurter (US 5332806) teaches disazo dyes of the following formula (Claim 6):

    PNG
    media_image3.png
    115
    387
    media_image3.png
    Greyscale

which corresponds to the instant claims when R1 and R2 are H, R3 is hydroxy substituted naphthyl, X is phenyl substituted sulfonamide.  Although Hurter does not teach that the X group is further substituted by polyalkyleneoxy, Carroll teaches poly(oxyalkylene) substituted dyes as a colorant for inks including disazo (abstract, col. 3, line 15-19; claim 4) and dyes of the formula: 
    PNG
    media_image4.png
    85
    357
    media_image4.png
    Greyscale
 (col 4, Table III).  As is shown in Carroll Table III, the polyalkyleneoxy substitutions are on the phenyl group of the azo dye which is similar to the availble position on the Hurter dye.  Thus, one of ordinary skill in the art would reasonably select the terminal phenyl group of Hurter in the same manner as was done by Carroll. 
Hurter’s claim 6 depends from claim 1 which teaches azo dye of the formula: 

    PNG
    media_image6.png
    164
    354
    media_image6.png
    Greyscale
,
where A and B are also defined as unsubstituted phenyl.  One of ordinary skill in the art would consider replacing a substituent on the “A” group with the polyalkyleneoxy and arriving at the claimed invention.  Furthermore, as described above regarding the claim interpretation, the structure is open-ended allowing for additional substitutions.  

Miley demonstrates that “with the appropriate selection of chromophores and selection of polyol tails, polymeric coloreants sufficiently robust for these conditions can be achieved”.  Similarly,  pages 1426 and 1428 describe different consideration for optimization.  Thus, Miley teaches optimization for each application is expected.  
Response
Applicant amended the claims and argues that the cited art does not teach the claims as amended.  Regarding the amendment of “may be” to “wherein the phenyl group is substituted”, Hurter (US 5332806) teaches disazo dyes of the following formula (Claim 6):

    PNG
    media_image3.png
    115
    387
    media_image3.png
    Greyscale

which corresponds to the instant claims when R1 and R2 are H, R3 is hydroxy substituted naphthyl, X is phenyl substituted sulfonamide.  Hurter does not teach that the X group is further substituted by polyalkyleneoxy.  However, Carroll teaches poly(oxyalkylene) substituted dyes as a colorant for inks including disazo (abstract, col. 3, line 15-19; claim 4) and dyes of the formula: 
    PNG
    media_image4.png
    85
    357
    media_image4.png
    Greyscale
 (col 4, Table III).  Thus, the cited art does teach wherein the X is a phenyl substituted with polyalkyleneoxy.  Similarly, the added wherein clause is also satisfied by the X is a phenyl substituted with polyalkyleneoxy with the Examples of Carroll in Table III all being within the range of 2 to about 30 such that one of ordinary skill in the art would arrive at the claimed invention with a reasonable expectation of success. 
	None of Applicant’s arguments are persuasive and the rejection is maintained.
Double Patenting
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9499775. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a scope that anticipates the instant claims, for example compounds of the following formula:  
    PNG
    media_image7.png
    109
    367
    media_image7.png
    Greyscale
.  
Response
Applicant amended the claims and argues that the cited art does not teach the claims as amended.  This argument is not persuasive because the scope of W includes alkyleneoxy chains.  This rejection is maintained.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent No. 9701930 (issuing from Application No. 13/313283). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims a scope that anticipates the instant claims, for example compounds of the following formula:
    PNG
    media_image8.png
    158
    547
    media_image8.png
    Greyscale
.
Response
Applicant amended the claims and argues that the cited art does not teach the claims as amended.  This argument is not persuasive because the scope of W includes alkyleneoxy chains.  This rejection is maintained.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 9708572 (issuing from 13/313310). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims a scope that anticipates the instant claims, for example compounds of the following formula:
    PNG
    media_image8.png
    158
    547
    media_image8.png
    Greyscale
.
Response
Applicant amended the claims and argues that the cited art does not teach the claims as amended.  This argument is not persuasive because the scope of W includes alkyleneoxy chains.  This rejection is maintained.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent 9708573 (issuing from Application No. 13/313340). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims a scope that anticipates the instant claims, for example compounds of the following formula:
    PNG
    media_image8.png
    158
    547
    media_image8.png
    Greyscale
.
Response
maintained.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 9540599 (issuing from Application No. 13/868260). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims a scope that anticipates the instant claims, for example compounds of the following formula:
    PNG
    media_image8.png
    158
    547
    media_image8.png
    Greyscale
.
Response
Applicant amended the claims and argues that the cited art does not teach the claims as amended.  This argument is not persuasive because the scope of W includes alkyleneoxy chains.  This rejection is maintained.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent No. 10876079 (issuing from 13/313256). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims a scope that anticipates the instant claims, for example compounds of the following formula:
    PNG
    media_image8.png
    158
    547
    media_image8.png
    Greyscale
.
Response
maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 7-10 are rejected under 35 U.S.C. 102(b) as being anticipated by Hurter (US 5332806). 
Hurter (US 5332806) teaches disazo dyes of the following formula (Claim 6):

    PNG
    media_image3.png
    115
    387
    media_image3.png
    Greyscale

including the following species (col 9):

    PNG
    media_image9.png
    112
    458
    media_image9.png
    Greyscale

which corresponds to the product of claim 1 of the formula:

    PNG
    media_image1.png
    152
    443
    media_image1.png
    Greyscale

when R1 and R2 are H, R3 is hydroxy substituted naphthyl, X is sulfonamide substituted with phenyl (further comprising sulfonic acid – SO3H).  Regarding claims 7-10, the properties are inherent to the compound and are therefore anticipated by the same compound.
Response
Applicant amended the claims in a manner that avoids the cited art.  This rejection is withdrawn.

Claims 1, 7-10 are rejected under 35 U.S.C. 102(b) as being anticipated by Zickendraht et al. (US 3725384). 
Zickendraht teaches the following compound at Col 5-6:

    PNG
    media_image10.png
    128
    492
    media_image10.png
    Greyscale

which corresponds to the product of claim 1 of the formula:

    PNG
    media_image1.png
    152
    443
    media_image1.png
    Greyscale

when R1 and R2 are –OCH3, R3 is phenyl (further comprising –OCH3), X is sulfonamide substituted with phenyl.  Regarding claims 7-10, the properties are inherent to the compound and are therefore anticipated by the same compound.
Response
Applicant amended the claims in a manner that avoids the cited art.  This rejection is withdrawn.

Claims 1-10, 13-21 are rejected under 35 U.S.C. 102(b) as being anticipated by Hines et al. (US 5591833). 
Hines teaches the following compound at col 113-114, Table 34, Entry 1:

    PNG
    media_image11.png
    102
    225
    media_image11.png
    Greyscale
 		Q:	
    PNG
    media_image12.png
    78
    235
    media_image12.png
    Greyscale

R16: 3-CH3 ; R17: 3-methylphenyl ; R18: 3GL/50EO-H
which corresponds to the product of claim 1 of the formula:

    PNG
    media_image1.png
    152
    443
    media_image1.png
    Greyscale

when R1 and R2 are H, R3 is phenyl, X is substituted amino (further comprising 50EO).  Regarding claims 7-10, 18-21, the properties are inherent to the compound and are therefore anticipated by the same compound.
	Response
	Applicant argues the amended claims avoid the cited art.  This is not persuasive because the X is substituted amino (further comprising 50EO) which corresponds to the instant claims language of comprises a polyoxyalkylene chain having from 2 to about 30 repeating units as the claim interpretation allows for further substitutions on the molecules including additional EO groups.  This rejection is maintained.

Claims 1, 7-12 are rejected under 35 U.S.C. 102(b) as being anticipated by James et al. (US 6746525). 
James teaches the following compound at col 8, Example 3:

    PNG
    media_image13.png
    208
    615
    media_image13.png
    Greyscale

which corresponds to the product of claim 1 of the formula:

    PNG
    media_image1.png
    152
    443
    media_image1.png
    Greyscale

when R1 and R2 are –OCH3, R3 is naphthyl (further comprising OH, NH2, SO3H), X is substituted sulfonamide.  Regarding claims 7-10, the properties are inherent to the compound and are therefore anticipated by the same compound.
Response
Applicant amended the claims in a manner that avoids the cited art.  This rejection is withdrawn.

Conclusion
The claims are not in condition for allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639